Exhibit 10.25

MERCK & CO. INC. U.S. SEPARATION BENEFITS PLAN

Effective as of January 1, 2013



--------------------------------------------------------------------------------

MERCK & CO., INC., U.S. SEPARATION BENEFITS PLAN

SECTION 1

PREAMBLE

Merck Sharp & Dohme Corp. established the MSD Separation Benefits Plan (the “MSD
Plan”), as amended from time to time, to provide benefits to eligible non-union
employees whose employment with Merck Sharp & Dohme Corp. or a participating
wholly owned subsidiary (collectively, “MSD”) was terminated under certain
circumstances at the initiative of MSD.

Schering-Plough Corporation established the Schering-Plough Separation Benefits
Plan (the “Schering Plan”), as amended from time to time, for the purpose of
providing severance benefits to eligible union and non-union employees whose
employment with Schering Corporation and certain of its U.S. affiliated
companies was terminated under certain circumstances.

Effective January 1, 2012, the Schering Plan merged into the MSD Plan with the
MSD Plan being renamed the Merck & Co., Inc. U.S. Separation Benefits Plan (the
“Plan”). The Plan was amended and restated in its entirety at that time.
Effective January 1, 2013, the Plan is again being amended and restated in its
entirety as set forth herein.

The purpose of the Plan is to provide benefits to eligible employees whose
employment with an Employer is terminated at the initiative of the Employer for
reasons described below. This Plan is part of the MSD Separation Allowance Plan
(Plan No. 514).

 

1



--------------------------------------------------------------------------------

SECTION 2

DEFINITIONS

For the purposes of this Plan, the following terms shall have the following
meanings:

2.1      “Annual Base Salary” means

(a) With respect to a Participant who is exempt, his or her annualized base
salary in effect as of his or her Separation Date, according to the Employer’s
payroll records, without reduction for any contributions to Employer-sponsored
benefit plans. For a Participant who is regularly scheduled to work less than
full-time, Annual Base Salary is the reduced annual base salary applicable to
the less than full-time position.

(b) With respect to a Participant who is non-exempt, the hourly rate according
to the Employer’s payroll records in effect as of his or her Separation Date
multiplied by the number of hours the Eligible Employee is regularly scheduled
to work (up to a maximum of 2080 hours).

Annual Base Salary does not include bonuses, commissions, overtime pay, shift
pay, premium pay, lump sum merit increases, cost of living allowances, income
from stock options or other incentives under an Incentive Stock Plan of the
Employer (or the Parent or any of its subsidiaries), stock grants or other
incentives, or other pay not specifically included above.

2.2      “Base Pay Rate” means

(a)      With respect to an Eligible Employee who is exempt, his/her annual base
pay according to the Employer’s payroll records in effect as of the date the
Eligible Employee is offered a Qualified Alternative Position or a Negotiated
Job Offer. For an Eligible Employee who is regularly scheduled to work less than
full-time, annual base pay is the reduced annual base pay to the less than
full-time position.

(b)      With respect to an Eligible Employee who is non-exempt, the hourly rate
according to the Employer’s payroll records in effect as of the date the
Eligible Employee is offered a Qualified Alternative Position or a Negotiated
Job Offer multiplied by the number of hours the Eligible Employee is regularly
scheduled to work (up to a maximum of 2080 hours).

Base Pay Rate is calculated without reduction for any contributions to
Employer-sponsored benefit plans. Base Pay Rate includes applicable shift pay
and premium pay but does not include bonuses, commissions, overtime pay, lump
sum merit increases, cost of living allowances, income from awards granted under
an Incentive Stock Plan of the Employer (or the Parent or its subsidiaries), or
other pay not specifically included above.

2.3      “Basic Life Insurance” means life insurance provided to an Eligible
Employee under a plan sponsored by Parent or a subsidiary of Parent equal to 1x
“base pay” as defined under the life insurance plan in which the Eligible
Employee participates, as it may be amended from time to time.

2.4      “Benefits Continuation Period” means the period of time, as set forth
on Schedule B-2, during which a Participant is eligible to receive Separation
Benefits, provided, however that the Participant may elect to end the period
earlier than indicated on Schedule B-2 by notifying the

 

2



--------------------------------------------------------------------------------

Employer’s health and insurance plan administrator (i) within the later of
thirty (30) days from the Participant’s Separation Date or the date by which the
Participant is provided to review the Separation Letter so that the Benefit
Continuation Period ends on the date it would have otherwise begun, or
(ii) during the Employer’s annual open enrollment period for health and
insurance benefits so that the Benefit Continuation Period ends the following
January 1 (provided that date is not beyond the period set forth on Schedule
B-2), or (iii) mid-year with a qualified status change that otherwise permits
the Participant to make a change to the Participant’s healthcare coverage in
accordance with the terms of the Employer’s healthcare plan so that the Benefits
Continuation Period ends on the date the mid-year change would otherwise be
effective under the terms of the Employer’s healthcare plan (provided that date
is not beyond the period set forth on Schedule B-2).

2.5      “Change in Control” shall have the meaning set forth in the CIC Plan
(and, for avoidance of doubt, a valid amendment of that definition under the CIC
Plan shall constitute an amendment of this Plan without further action).

2.6      “CIC Plan” means the Merck & Co., Inc. Change in Control Separation
Benefits Plan, as amended and restated effective January 1, 2013 and as it may
be further amended from time to time, and any successor thereto.

2.7      “Claims Reviewer” means the Merck & Co., Inc. Employee Benefits
Committee (or its delegate) whose members are appointed by the Parent’s
Executive Vice President of Human Resources or his or her delegate; provided,
however, for Section 16 Officers, Claims Reviewer means the Compensation and
Benefits Committee of the Board of Directors of Parent or its delegate.

2.8      “Code” means the Internal Revenue Code of 1986, as amended and the
regulations promulgated thereunder.

2.9      “Complete Years of Continuous Service” means (a) for a Legacy Schering
Employee, a year from the Participant’s Most Recent Hire Date with a Legacy
Schering Entity to its anniversary, and thereafter from each anniversary to the
next, (b) for a Legacy Merck Employee, a year from the Participant’s Most Recent
Hire Date with a Legacy Merck Entity to its anniversary, and thereafter from
each anniversary to the next, (c) for a Legacy Inspire Employee, a year from the
Participant’s Most Recent Hire Date with a Merck Entity to its anniversary, and
thereafter from each anniversary to the next, and (d) for a Non-Legacy Company
Employee, from the Participant’s Most Recent Hire Date with a Merck Entity, and
thereafter from each anniversary to the next.

2.10      “Continuous Service” means (a) for a Legacy Schering Employee, the
period of a Participant’s continuous employment with a Legacy Schering Entity
commencing on the Participant’s Most Recent Hire Date with a Legacy Schering
Entity and ending on the Separation Date as reflected on the Employer’s employee
database, (b) for a Legacy Merck Employee, the period of a Participant’s
continuous employment with a Legacy Merck Entity commencing on the Participant’s
Most Recent Hire Date with a Legacy Merck Entity and ending on the Separation
Date as reflected on the Employer’s employee database, (c) for a Legacy Inspire
Employee, the period of a Participant’s continuous employment with a Merck
Entity commencing on the Participant’s Most Recent Hire Date with a Merck Entity
and ending on the Separation Date as reflected on the Employer’s employee
database, and (d) for a Non-Legacy Company Employee, the period of a
Participant’s continuous employment with a Merck Entity commencing on the
Participant’s Most Recent Hire Date with a Merck Entity and ending on the
Separation Date as

 

3



--------------------------------------------------------------------------------

reflected on the Employer’s employee database. For the avoidance of doubt,
service prior to November 4, 2009 by a Legacy Schering Employee with a Legacy
Merck Entity or a Legacy Merck Employee with a Legacy Schering Entity is
excluded from “Continuous Service.” Notwithstanding anything contained in this
Plan to the contrary, employment with a Legacy Schering Entity, Legacy Merck
Entity or a Merck Entity as an Excluded Person does not count as “Continuous
Service”.

2.11      “Eligible Employee” means (a) any regular full-time or regular
part-time employee of an Employer who is on the Employer’s normal U.S. payroll
and as to whom the terms and conditions of employment are not covered by a
collective bargaining agreement unless the collective bargaining agreement
specifically provides for coverage under the Plan; or (b) a U.S. Expatriate on
an Employer’s normal U.S. payroll.

The term “Eligible Employee” shall not include:

(i) an employee (x) who is a party to an employment agreement with the Employer
or with the Parent (or any of its subsidiaries) or (y) who is entitled, upon
termination of employment with the Employer, to separation, severance,
termination or other similar payments (1) under another plan or program
sponsored by the Employer or Parent (or any of its subsidiaries); or
(2) pursuant to a separate agreement with the Employer or Parent (or any of its
subsidiaries) or (z) who is a party to an agreement with the Employer or Parent
(or any of its subsidiaries) that provides that no payment or benefits are due
to the employee in connection with his or her termination of employment;
provided, however, in each case under the foregoing clauses (x), (y) and
(z) unless the plan, program or agreement expressly provides for benefits under
this Plan.

(ii) a participant in the CIC Plan (but this clause shall only apply during the
Protection Period (as defined in Section 8.1));

(iii) temporary employees (including college coops, summer employees, high
school coops, flexible workforce employees, post-doctorate research fellows and
any other such temporary classifications ) and/or employees called by the
Employer at any time for employment in the U.S. on a non-scheduled and
non-recurring basis, and who becomes an employee of the Employer only after
reporting to work for the period of time during which the person is working;

(iv) an Excluded Person;

(v) employees of a non-US subsidiary of an Employer (or who are dual employees
of a non-US subsidiary of an Employer) who are on assignment in the US;

(vi) employees whose employment ends for any reason while on unapproved leaves
of absence;

(vii) employees whose employment ends for any reason while on approved leaves of
absence for a period equal to or more than six continuous months regardless of
the reason(s) for the leave excluding the following approved leaves of absence:
medical disability leaves, military leaves and family medical leaves under
federal or state family medical leave laws and excluding Grandfathered Legacy
Schering Employees;

 

4



--------------------------------------------------------------------------------

(viii) employees whose employment ends for any reason while on approved leaves
of absence for medical disability for a period equal to or more than one year
excluding Grandfathered Legacy Schering Employees; and/or.

(ix) Grandfathered Legacy Schering Employees who have not been medically cleared
to return to work or who do not return to work within two years of their first
day absent.

For purposes of the foregoing clauses (vii) and (viii), a series of leaves of
absence is considered one continuous leave for purposes of calculating the
six-month or one-year requirement if the employee does not return to active
employment for any reason, including but not limited to because the employee’s
former position is unavailable and the employee is unable to secure a new
position.

Whether an individual is an Eligible Employee or not is determined as of the
date of his/her Termination due to Workforce Restructuring or for Rebadged
Employees as of the date of his/her termination of employment due to an
outsource transaction or for Grandfathered Legacy Schering Employees as of the
date of his/her Grandfathered Legacy Schering Termination.

2.12      “Employer” means individually and collectively, the entities
identified on Schedule A attached hereto.

2.13      “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended, and the regulations promulgated thereunder.

2.14      “Excluded Person” means a person who (i) is an independent contractor,
or agrees or has agreed that he/she is an independent contractor, or (ii) has
any agreement or understanding with the Employer, or any of its affiliates that
he/she is not an employee or an Eligible Employee, or (iii) is employed by a
temporary or other employment agency, regardless of the amount of control,
supervision or training provided by the Employer or its affiliates, or (iv) is a
“leased employee” as defined under Section 414(n) of the Internal Revenue Code
of 1986, as amended, or (v) is not treated by the Employer as an employee for
purposes of withholding federal income taxes, regardless of any contrary
Internal Revenue Service, governmental or judicial determination relating to
such employment status or tax withholding. An Excluded Person is not eligible to
participate in the Plan even if a court, agency or other authority rules that
he/she is a common-law employee of the Employer or its affiliates.

2.15      “Grandfathered Legacy Schering Employees” means Legacy Schering
Employees who (i) were absent from work on December 31, 2011 on an approved
medical leave of absence and receiving disability benefits under an
Employer-sponsored disability plan and (ii) were notified on or prior to
December 31, 2011 that their position was scheduled to be eliminated.

2.16      “Grandfathered Legacy Schering Termination” means the termination of
employment by the Employer of a Grandfathered Legacy Schering Employee who is
medically cleared to return to work within two years of his or her first day
absent but does not return to work within such time period because he or she is
unable to secure a Qualified Alternate Position.

2.17      “Legacy Inspire Employee” means an Eligible Employee who (a) as of
December 31, 2012 is employed by a Merck Entity and either continues to be
employed by such entity until his/her Separation Date or is rehired or
transferred to such entity after December 31, 2012, and (b) as of his/her
Separation Date is (i) employed by an Employer, and (ii) coded in the employee
data

 

5



--------------------------------------------------------------------------------

base of Parent as S6 (Legacy Inspire) under infotype 35, and (iii) not covered
by a collective bargaining agreement.

2.18      “Legacy Merck Employee” means an Eligible Employee who (a) as of
December 31, 2012 is employed by a Merck Entity and either continues to be
employed by such entity until his/her Separation Date or is rehired or
transferred to such entity after December 31, 2012, and (b) as of his/her
Separation Date is (i) employed by an Employer, and (ii) coded in the employee
data base of Parent with a blank indicator under infotype 35, and (iii) not
covered by a collective bargaining agreement.

2.19      “Legacy Merck Entity” means (a) for the period prior to November 4,
2009, Old Merck and its direct or indirect wholly owned subsidiaries and (b) for
the period beginning November 4, 2009, New Merck and its direct or indirect
wholly owned subsidiaries.

2.20      “Legacy Schering Employee” means an Eligible Employee who (a) as of
December 31, 2012 is employed by a Merck Entity and either continues to be
employed by such entity until his/her Separation Date or is rehired by or
transferred to such entity after December 31, 2012, and (b) as of his/her
Separation Date is (i) employed by an Employer, (ii) coded in the employee data
base of Parent as S1 (Legacy Organon), S2 (Legacy Intervet) or S5 (Legacy
Schering-Plough) under infotype 35, and (iii) not covered by a collective
bargaining agreement unless that agreement specifically provides for benefits
under this Plan.

2.21      “Legacy Schering Entity” means (a) for the period prior to November 9,
2009, Schering-Plough Corporation and its direct or indirect wholly owned
subsidiaries and (b) for the period beginning November 4, 2009, New Merck and
its direct or indirect wholly owned subsidiaries.

2.22      “Merck Entity” means for the period beginning November 4, 2009, New
Merck and its direct or indirect wholly owned subsidiaries.

2.23      “Misconduct” means conduct which includes (a) falsification of an
Employer’s or Parent’s records/misrepresentation; (b) theft; (c) acts or threats
of violence; (d) refusal to carry out assigned work; (e) unauthorized possession
of alcohol or illegal drugs on an Employer’s or Parent’s premises; (f) being
under the influence of alcohol or illegal drugs during work hours; (g) willful
intent to damage or destroy an Employer’s or Parent’s property; (h) violation of
the Parent’s “Our Values and Standards”; (i) acts of discrimination/harassment;
(j) conduct jeopardizing the integrity of the products of an Employer, Parent or
one or more of its subsidiaries; (k) violation of rules, policies, and/or
practices of an Employer or Parent; or (l) other conduct considered to be
detrimental to an Employer, the Parent or one or more of its subsidiaries.

2.24      “Most Recent Hire Date” means (a) for a Legacy Schering Employee, his
or her most recent hire date at a Legacy Schering Entity or an entity acquired
by a Legacy Schering Entity as reflected on the Employer’s employee data system,
(b) for a Legacy Merck Employee, his or her most recent hire date at a Legacy
Merck Entity or an entity acquired by a Legacy Merck Entity as reflected on the
Employer’s employee data system, (c) for a Legacy Inspire Employee, his or her
most recent hire date at a Merck Entity or an entity acquired by a Merck Entity
as reflected on the Employer’s employee data system, and (d) for a Non-Legacy
Company Employee, his or her most recent hire date at a Merck Entity or an
entity acquired by a Merck Entity as reflected on the Employer’s employee data
system. Notwithstanding the foregoing, the most recent hire date for a Legacy
Merck Employee who was employed by a Legacy Merck Entity on December 31, 1997,
transferred from that entity to Merial as of January 1, 1998, remained
continuously employed by Merial through the date he or she transferred
employment from Merial to a Legacy Merck Entity

 

6



--------------------------------------------------------------------------------

and whose transfer to a Legacy Merck Entity occurred between October 1, 2000 and
June 1, 2001, is his or her most recent hire date on the Employer’s employee
data system at a Legacy Merck Entity prior to his or her transfer to Merial.
Notwithstanding the foregoing, the most recent hire date for a Legacy Merck
Employee who was employed by a Legacy Merck Entity on December 31, 2007,
transferred from that entity to PRWT as of January 1, 2008, remained
continuously employed by PRWT through September 3, 2010 and who was rehired by a
Legacy Merck Entity as of September 3, 2010, is his or her most recent hire date
on the Employer’s employee data system at a Legacy Merck Entity prior to his or
her transfer to PRWT.

2.25      “Negotiated Job Offer” means an offer of employment (or an offer of
continued employment) with a successor employer or outsource vendor the terms
and conditions of which are negotiated by an Employer, Parent or one of its
subsidiaries or affiliates and may include, among other things, a reduction in
Base Pay Rate.

2.26      “New Merck” means Merck & Co., Inc. (formerly known as Schering-Plough
Corporation) on and after November 4, 2009

2.27      “Non-Legacy Company Employee” means an Eligible Employee who (a) is
first hired by a Merck Entity on or after January 1, 2013, and (b) as of his/her
Separation Date is (i) employed by an Employer, and (ii) coded in the employee
data base of Parent with a blank indicator under infotype 35, and (iii) not
covered by a collective bargaining agreement.

2.28       “Offer Outside Geographic Parameters” means a Negotiated Job Offer
that results in the relocation of the Eligible Employee’s principal business
location (x) more than 50 miles from the Eligible Employee’s principal business
location at the time the Negotiated Job Offer is extended and not closer to the
Eligible Employee’s residence at that time or (y) more than 75 miles from the
Eligible Employee’s residence at the time the Negotiated Job Offer is extended
and not closer to the Eligible Employee’s residence at that time. Whether a work
location is more than 50 miles from an Eligible Employee’s principal business
location or more than 75 miles from an Eligible Employee’s residence (and in
each case not closer to the Eligible Employee’s residence) will be determined in
accordance with the Employer’s relocation policy as in effect from time to time.
For Eligible Employees who are field sales representatives/managers, the new
principal business location is the geographic workload center of the new
geography as determined by the Employer in its sole and absolute discretion.

2.29      “Old Merck” means Merck & Co., Inc. prior to November 4, 2009
(subsequently known as Merck Sharp & Dohme Corp).

2.30      “Outplacement Benefits” means benefits for outplacement counseling or
other outplacement services made available to a Participant as provided pursuant
to Section 4.4 of this Plan.

2.31      “Parent” means New Merck.

2.32      “Participant” means an Eligible Employee who has experienced a
Termination due to Workforce Restructuring and who has signed, and, if a
revocation period is applicable, not revoked, a Release of Claims in a form that
is satisfactory to the Employer in its sole and absolute discretion.

 

7



--------------------------------------------------------------------------------

The term “Participant” shall also include, where and as applicable a Rebadged
Employee and a Grandfathered Legacy Schering Employee who has experienced a
Grandfathered Legacy Schering Termination, in each case, who has signed and, if
a revocation period is applicable, not revoked a Release of Claims in a form
that is satisfactory to the Employer in its sole and absolute discretion.

2.33      “Plan” means the Merck & Co., Inc., U.S. Separation Benefits Plan as
set forth herein, and as may be amended from time to time.

2.34      “Plan Administrator” means the Parent or its delegate.

2.35      “Plan Year” means the calendar year January 1 through December 31 on
which the records of the Plan are kept.

2.36      “Qualified Alternative Position” means a position with an Employer,
the Parent or any of its subsidiaries which does not result in either of the
following:

(i) a reduction in the Eligible Employee’s Base Pay Rate; or

(ii) relocation of the Eligible Employee’s principal business location (x) more
than 50 miles from the Eligible Employee’s principal business location
immediately prior to the relocation and not closer to the Eligible Employee’s
residence at that time or (y) more than 75 miles from the Eligible Employee’s
residence immediately prior to the relocation and not closer to the Eligible
Employee’s residence at that time.

Whether a work location is more than 50 miles from an Eligible Employee’s
principal business location or more than 75 miles from an Eligible Employee’s
residence (and in each case not closer to the Eligible Employee’s residence)
will be determined in accordance with the Employer’s relocation policy as in
effect from time to time. For Eligible Employees who are field sales
representatives/managers, the new principal business location is the geographic
workload center of the new geography as determined by the Employer in its sole
and absolute discretion.

Whether a position is a Qualified Alternative Position shall be determined at
the time such position is offered or communicated to the Eligible Employee or to
the Grandfathered Legacy Schering Employee.

2.37      “Rebadged Employee” means an Eligible Employee whose employment with
the Employer is terminated by the Employer in connection with the outsourcing of
work by the Employer in a transaction with a third-party vendor where the
Eligible Employee is offered a Negotiated Job Offer and:

(a) (i) accepts the Negotiated Job Offer; or (ii) declines the Negotiated Job
Offer, provided the Negotiated Job Offer is not an Offer Outside Geographic
Parameters; and

(b) remains employed with the Employer through the date established by the
Employer as the employee’s Separation Date unless the Employer expressly waives
this provision.

Whether an Eligible Employee is a Rebadged Employee shall be determined by the
Employer or Parent in its sole discretion. An Eligible Employee shall not be
considered to be a Rebadged Employee if his or her employment with the Employer
(i) does not end as set forth in this Section 2.32 (ii) ends due to the
declination of a Negotiated Job Offer that is an Offer Outside Geographic
Parameters, or (iii) ends as a result of any of the events described in
Section 3.1(e).

 

8



--------------------------------------------------------------------------------

For the avoidance of doubt, a Rebadged Employee shall not be considered to have
experienced a Termination due to Workforce Restructuring for purposes of the
Plan.

2.38      “Release of Claims” means the agreement that an Eligible Employee must
execute in order to become a Participant and to receive Separation Plan
Benefits, which shall be prepared by the Employer or the Parent and shall
contain such terms and conditions as determined by the Employer or the Parent,
including but not limited to a general release of claims, known or unknown, that
the Eligible Employee may have against the Employer (and the Parent and any of
its subsidiaries and/or affiliates), including claims related to the employment
and termination of employment of the Eligible Employee; such Release of Claims
may also contain, in the Employer’s or the Parent’s discretion, other terms and
conditions including, without limitation, cooperation in litigation,
non-disclosure, confidentiality, non-disparagement, non-solicitation and/or
non-competition provisions.

2.39      “Section 16 Officer” means an “officer” as such term is defined in
Rule 16(a)-1(f) of the Securities Exchange Act of 1934 of the Parent who is also
an Eligible Employee of an Employer.

2.40      “Separation Benefits” means the benefits provided pursuant to Sections
4.2 and 4.3 of this Plan.

2.41      “Separation Date” means the Eligible Employee’s last day of employment
with the Employer due to a Termination due to Workforce Restructuring or, in the
case of a Rebadged Employee, due to the outsourcing transaction. The Separation
Date of an Eligible Employee who dies prior to his or her scheduled Separation
Date but after he or she was notified of a scheduled Separation Date shall be
deemed to have occurred on the day before his/her date of death. For
Grandfathered Legacy Schering Employees, “Separation Date” means the last day of
employment with the Employer due to a Grandfathered Legacy Schering Termination.

2.42      “Separation Pay” means the cash benefit payable under this Plan
pursuant to Section 4.1 or to a Rebadged Employee pursuant to Section 4.5.

2.43      “Separation Plan Benefits” means, collectively, Separation Pay,
Separation Benefits and Outplacement Benefits.

2.44      “Termination Due to Non-Performance” means a termination of an
Eligible Employee’s employment as determined and caused by the Employer due to
the Eligible Employee’s failure to perform his or her job assignments in a
satisfactory manner.

2.45      “Termination due to Workforce Restructuring “ means the termination of
an Eligible Employee’s employment as determined and caused by the Employer due
to:

 

  (a) the elimination of an Eligible Employee’s job;

 

  (b) organizational changes; or

 

  (c) a general reduction of the workforce.

Whether an Eligible Employee’s job is eliminated is determined by the Employer
but excludes the maintenance of the position with the elimination of a part-time
or job share arrangement or other flexible work arrangement.

Organizational changes are determined by the Employer and include the following
actions: discontinuance of operations, location closings, corporate
restructuring but exclude a reduction in

 

9



--------------------------------------------------------------------------------

job title, grade or band level, Base Pay Rate, short term incentive opportunity
(e.g., cash bonuses under any bonus or incentive plan or program of the Parent),
long-term incentive compensation opportunity, equity compensation opportunity
and/or other forms of remuneration of an Eligible Employee with or without a
change in the Eligible Employee’s job duties where such reduction is due to
(i) a general change in the Employer’s or the Parent’s compensation framework as
it applies to similarly situated Eligible Employees, (e.g., a change in the
general compensation framework applicable to similar jobs with the Employer, or
an identifiable segment of the Employer such as a subsidiary, division or
department); (ii) an action to align the Eligible Employee with the Employer’s
or the Parent’s compensation and career framework as it applies to similarly
situated Eligible Employees; or (iii) a demotion or other action taken as a
result of the Eligible Employee’s performance or behaviors.

An Eligible Employee shall not be considered to have incurred a Termination due
to Workforce Restructuring if his or her employment with the Employer (i) does
not end due to this Section 2.40 (a), (b) or (c) or (ii) ends as a result of any
of the events described in Section 3.1(d).

For the avoidance of doubt with respect to outsourcing transactions, (x) an
Eligible Employee whose employment with the Employer is terminated by the
Employer in connection with the outsourcing of work by the Employer in a
transaction with a third-party vendor where the individual is offered a
Negotiated Job Offer and declines the Negotiated Job Offer because it is an
Offer Outside Geographic Parameters, is considered to have incurred a
Termination due to Workforce Restructuring provided his or her employment with
the Employer does not end as a result of any of the events described in
Section 3.1 (d), and (y) a Rebadged Employee shall not be considered to have
experienced a Termination due to Workforce Restructuring for purposes the Plan.

2.46      “U.S. Expatriate” means a U.S. citizen or individual with U.S.
Permanent Resident status who is employed by the Employer and on assignment
outside the U.S. and who is not an Excluded Person.

 

10



--------------------------------------------------------------------------------

SECTION 3

ELIGIBILITY FOR BENEFITS

3.1      Eligibility.

(a)      An Eligible Employee will be eligible for Separation Plan Benefits
described in Section 4 (excluding Section 4.5) when he/she experiences a
Termination due to Workforce Restructuring; provided, however, that a Legacy
Inspire Employee will be eligible for Separation Plan Benefits described in
Section 4 (excluding Section 4.5) only if he/she experiences a Termination due
to Workforce Restructuring on or after May 17, 2013. A Grandfathered Legacy
Schering Employee will be eligible for Separation Plan Benefits described in
Section 4 (excluding Section 4.5) if he or she experiences a Grandfathered
Legacy Schering Termination. Separation Plan Benefits shall be provided under
this Plan to an Eligible Employee who experiences a Termination due to Workforce
Restructuring or to a Grandfathered Legacy Schering Employee who experiences a
Grandfathered Legacy Schering Termination, in each case only if the Eligible
Employee or Grandfathered Legacy Schering Employee has executed and, if a
revocation period is applicable, not revoked a Release of Claims in a form
satisfactory to the Employer or Parent in its sole and nonreviewable discretion.
An Eligible Employee or a Grandfathered Legacy Schering Employee who has
executed and, if a revocation period is applicable, not revoked a Release of
Claims is a Participant.

(b)      A Rebadged Employee will be eligible for Separation Pay described in
Section 4.5; provided, however, that a Rebadged Employee who is a Legacy Inspire
Employee will be eligible for Separation Pay described in Section 4.5 only if
his/her employment with an Employer is terminated by the Employer in connection
with the outsourcing of work on or after May 17, 2013. Separation Pay shall be
provided under this Plan to a Rebadged Employee only if the Rebadged Employee
has executed and, if a revocation period is applicable, not revoked a Release of
Claims in a form satisfactory to the Employer or Parent in its sole and
nonreviewable discretion. A Rebadged Employee who has executed and, if a
revocation period is applicable, not revoked a Release of Claims is a
Participant. A Rebadged Employee is not eligible for Separation Benefits or
Outplacement Benefits.

(c)      An Eligible Employee will also be entitled to receive those pension
benefits set forth in Schedule D (Change in Control/Pension) and retiree medical
benefits set forth in Schedule E (Change in Control/Retiree Medical) if (i) a
Change in Control has occurred and (ii) within two years thereafter, the
Eligible Employee’s employment with the Employer (or successor employer) is
terminated by the Employer (or successor employer) for any reason other than for
Misconduct, death or “Permanent Disability” (as such term is defined in the CIC
Plan), and (iii) the Eligible Employee signs and returns the release of claims
in use under the CIC Plan and in accordance with the process established under
the CIC Plan.

(d)      Notwithstanding anything herein to the contrary, an Eligible Employee
shall not be considered to have incurred a Termination due to Workforce
Restructuring under the Plan if his or her employment ends as a result of any of
the following events:

(i)      a divestiture of a subsidiary, division or other identifiable segment
of the Employer or Parent or a transfer of the Eligible Employee to a joint
venture or other business entity in which the Employer or the Parent directly or
indirectly will own some outstanding voting or other ownership interest, in each
case where either

(x) the Eligible Employee is offered and accepts, or continues in, a Negotiated
Job Offer; or

 

11



--------------------------------------------------------------------------------

(y) the Eligible Employee is offered and declines a Negotiated Job Offer, unless
the Negotiated Job Offer is an Offer Outside Geographic Parameters with the
acquiring entity or vendor;

(ii)      the Employer’s decision to outsource work to a third-party vendor
where the Eligible Employee is a Rebadged Employee;

(iii)     the Eligible Employee’s voluntary resignation for any reason including
after reaching early or normal retirement age under the retirement plan
applicable to the Eligible Employee;

(iv)     a termination for Misconduct;

(v)      death (unless the Eligible Employee is not a Grandfathered Legacy
Schering Employee and dies after he/she has been notified of his/her scheduled
Separation Date but before the Separation Date occurs and a valid Release of
Claims is executed by the Eligible Employee’s estate) in which case the Eligible
Employee’s Separation Date shall be deemed to have occurred on the day before
his/her date of death;

(vi)     the Eligible Employee terminating employment with the Employer prior to
the date identified as the date the employee would experience a Termination due
to Workforce Restructuring unless the Employer expressly agreed to waive this
provision;

(vii)    failure by the Eligible Employee (other than a Legacy Schering
Grandfathered Employee) to return to work at the Employer (or the Parent or any
of its subsidiaries) for any reason, including, but not limited to the Eligible
Employee’s failure to secure a position at the Employer (or the Parent or any of
its subsidiaries) upon a return from a leave of absence for any reason; or

(viii)   failure by a Legacy Schering Grandfathered Employee to return to work
at the Employer (or the Parent or any of its subsidiaries) within two years of
his or her first day absent due to disability; or

(ix)     the Eligible Employee’s decision to decline a Qualified Alternative
Position for any reason (including, but not limited to because the employee is a
part-time employee and is offered a full-time position, is a shift-worker and
the position offered is on a different shift or has a job share or other
flexible work arrangement and the position offered is not a job share or does
not include a flexible work arrangement) that is offered to the Eligible
Employee prior to the Eligible Employee’s Separation Date; or

(x)      the Eligible Employee’s decision to accept an alternate position with
the Employer, Parent or any of its subsidiaries (whether or not the position is
a Qualified Alternative Position) and to later decline it; or

(xi)     Termination Due to Non-Performance.

(e)      Notwithstanding anything herein to the contrary, an Eligible Employee
shall not be considered to be a Rebadged Employee under the Plan if his or her
employment ends as a result of any of the following events:

(i)       a divestiture of a subsidiary, division or other identifiable segment
of the Employer or Parent or a transfer of the Eligible Employee to a joint
venture or other business entity in which the Employer or the Parent directly or
indirectly will own some outstanding voting or other ownership interest;

(ii)      the Employer’s decision to outsource work to a third-party vendor
where the Eligible Employee is offered a Negotiated Job Offer and declines it
because it is an Offer Outside Geographic Parameters;

 

12



--------------------------------------------------------------------------------

(iii)      the Eligible Employee’s voluntary resignation for any reason
including after reaching early or normal retirement age under the retirement
plan applicable to the Eligible Employee;

(iv)      a termination for Misconduct;

(v)       death (unless the Eligible Employee is not a Grandfathered Legacy
Schering Employee and dies after he/she has been notified of his/her scheduled
Separation Date but before the Separation Date occurs and a valid Release of
Claims is executed by the Eligible Employee’s estate) in which case the Eligible
Employee’s Separation Date shall be deemed to have occurred on the day before
his/her date of death;

(vi)      the Eligible Employee terminating employment with the Employer prior
to the date identified by the Employer as the Separation Date unless the
Employer expressly agreed to waive this provision;

(vii)     failure by the Eligible Employee (other than a Legacy Schering
Grandfathered Employee) to return to work at the Employer (or the Parent or any
of its subsidiaries) for any reason, including, but not limited to the Eligible
Employee’s failure to secure a position at the Employer (or the Parent or any of
its subsidiaries) upon a return from a leave of absence for any reason;

(viii)    failure by a Legacy Schering Grandfathered Employee to return to work
at the Employer (or the Parent or any of its subsidiaries) within two years of
his or her first day absent due to disability; or

(ix)      Termination Due to Non-Performance.

3.2      Termination of Eligibility for Benefits. A Participant shall cease to
participate in the Plan, and all Separation Plan Benefits shall cease upon the
occurrence of the earliest of:

(a) Termination of the Plan prior to, or more than two years following, a Change
in Control;

(b) Inability of the Employer to pay Separation Plan Benefits when due;

(c) Completion of payment to the Participant of the Separation Plan Benefits for
which the Participant is eligible; and

(d) The Claims Reviewer’s determination, in its sole discretion, of the
occurrence of the Eligible Employee’s Misconduct, regardless of whether such
determination occurs before or after the Eligible Employee’s Separation Date,
unless the Claims Reviewer determines in its sole discretion that Misconduct
shall not cause the cessation of Separation Plan Benefits in a particular case.

 

13



--------------------------------------------------------------------------------

SECTION 4

BENEFITS

4.1      Separation Pay. Separation Pay shall be payable under this Plan to a
Participant who is not a Rebadged Employee as set forth on Schedule B-1. The
terms of Schedule B-1 are hereby fully incorporated into and shall be considered
as part of Section 4 of this Plan. For Separation Pay payable under this Plan to
a Rebadged Employee, see Section 4.5 of this Plan.

4.2      Medical and Dental Benefits

(a)      A Participant who is covered under any of the Employer’s group active
medical and dental plans as of his or her Separation Date shall be provided the
opportunity to elect to continue such active coverage, as it may be amended from
time to time, in accordance with the provisions of the Consolidated Omnibus
Budget Reconciliation Act of 1985, Section 4980B of the Code, and Section 601,
et seq., of ERISA (“COBRA”) and in accordance with the Employer’s regular COBRA
coverage payment practices, at active employee rates, as the same may be changed
from time to time, for his or her Benefits Continuation Period, as determined in
accordance with Schedule B-2. The terms of such Schedule B-2 are hereby fully
incorporated into and shall be considered as part of Section 4 of this Plan.

(b)      A Participant who does not elect to continue active medical and/or
dental coverage in accordance with COBRA shall not be eligible for active
medical and/or dental benefit continuation coverage at active employee rates
during his or her Benefits Continuation Period nor will he or she be eligible to
continue such active coverage during the COBRA continuation period at the full
COBRA premium.

(c)      A Participant who, prior to his or her Separation Date, had elected no
active medical or dental coverage under the applicable medical or dental plan
will not be permitted to change from no medical and/or dental coverage to
coverage as a result of a Termination due to Workforce Restructuring or a
Grandfathered Legacy Schering Termination.

(d)      Provided the Participant elects to continue coverage under COBRA,
active medical and dental continuation coverage, as it may be amended from time
to time, at active rates shall begin on the first day of the month coincident
with or following the Participant’s Separation Date and shall end on the last
day of the month in which the Benefits Continuation Period ends, provided the
Participant pays the required contributions for coverage in the time and manner
required under COBRA. If the Participant fails to pay the required contributions
for coverage in the time and manner required under COBRA, or the Participant
elects to terminate active medical and/or dental coverage, coverage will end as
of the last day of the month for which the contribution was paid and it will not
be reinstated. If the Participant has dental coverage on the last day of the
Benefits Continuation Period, the Participant may be eligible to continue the
dental coverage in effect at the end of the Benefits Continuation Period for the
remaining COBRA period, if any, in accordance with COBRA by paying the full
COBRA premium. If the Participant is eligible to participate in the retiree
medical plan of an Employer (or Parent) as of his or her Separation Date at
subsidized or unsubsidized retiree rates, see Section (e) below.

(e)      If, as of his or her Separation Date, a Participant is eligible to
participate in a retiree medical plan of an Employer (or Parent) at subsidized
or unsubsidized rates, then he or she (i) shall be eligible to continue active
medical and dental benefits in accordance with this Section 4.2 and, (ii) if
eligible for subsidized rates, following the completion of the Benefits
Continuation

 

14



--------------------------------------------------------------------------------

Period, shall be eligible for retiree medical benefits at subsidized rates under
the terms of retiree medical plan applicable to such Participant, as it may be
amended from time to time, and (iii) if eligible for unsubsidized rates,
following the completion of the Benefits Continuation Period and, if applicable,
the COBRA period described in Section (f) below, shall be eligible for retiree
medical benefits at unsubsidized rates under the terms of retiree medical plan
applicable to such Participant, as it may be amended from time to time. If a
Participant is not eligible to continue active medical coverage during the
Benefits Continuation Period (e.g., because the Participant had no active
coverage on his/her Separation Date or he/she failed to timely elect
continuation coverage under COBRA) or the Participant’s active medical coverage
ends during the Benefits Continuation Period (for any reason, including
non-payment), the Participant cannot enroll for medical coverage as a retiree
until the end of the Benefits Continuation Period. If the Participant elects to
end the Benefits Continuation Period earlier than the period set forth on
Schedule B-2 as permitted in Section 2.4, all active medical and/or dental
benefit coverage that the Participant would otherwise have been eligible to
receive during the maximum Benefits Continuation Period will be permanently and
irrevocably forfeited. A Participant cannot be covered as an active employee and
as a retiree (even under the retiree no coverage option, if available) in a
medical plan of an Employer (or Parent) during the same period; provided,
however, that a Participant may be covered through COBRA at full COBRA rates
(for the remainder of the COBRA period only) for dental coverage even if during
that period the Participant is also covered as a retiree for medical coverage.

(f)      If, as of his or her Separation Date, a Participant is not eligible to
participate in a retiree medical plan of an Employer (or Parent) or is eligible
to participate in a retiree medical plan of an Employer (or Parent) at
unsubsidized rates, then following the completion of the Benefits Continuation
Period (provided coverage has not terminated prior thereto for any reason,
including failure to pay the required contribution) he or she may be eligible to
continue coverage in effect at the end of the Benefits Continuation Period for
the remaining COBRA period, if any, in accordance with COBRA by paying the full
COBRA premium.

(g)      Rebadged Employees are not eligible for continuation of active medical
and dental benefits at active contribution rates during the Benefits
Continuation Period described in this Section 4.2.

4.3      Life Insurance Benefits

(a)      A Participant shall be eligible to continue Basic Life Insurance
coverage at no cost to the Participant during his or her Benefits Continuation
Period, as determined in accordance with Schedule B-2, subject to and in
accordance with the terms of the applicable life insurance plan as they may be
amended from time to time. The Participant is responsible for paying applicable
tax on imputed income, if any, for Basic Life Insurance coverage during his or
her Benefits Continuation Period. The terms of such Schedule B-2 are hereby
fully incorporated into and shall be considered as part of Section 4 of this
Plan.

(b)      Basic Life Insurance coverage shall end on the last day of the month in
which the Benefits Continuation Period ends. If the Participant elects to end
the Benefits Continuation Period earlier than the period set forth on Schedule
B-2 as permitted in Section 2.4, all Basic Life Insurance coverage that the
Participant would otherwise have been eligible to receive during the maximum
Benefits Continuation Period will be permanently and irrevocably forfeited.

(c)      Rebadged Employees are not eligible for the life insurance benefits
described in this Section 4.3.

 

15



--------------------------------------------------------------------------------

4.4      Outplacement Benefits. Benefits for outplacement counseling or other
outplacement services, as set forth in Schedule C, will be made available to a
Participant. The terms of such Schedule C are hereby fully incorporated into and
shall be considered as part of Section 4 of this Plan. Outplacement benefits
shall be provided in kind; cash shall not be paid in lieu of outplacement
benefits nor will Separation Pay be increased if a Participant declines or does
not use the outplacement benefits. Rebadged Employees are not eligible for
outplacement benefits described in this Section 4.4.

4.5.      Separation Pay for Rebadged Employees. A Rebadged Employee who is a
Participant shall be eligible for Separation Pay under this Plan in an amount
equal to 50% of the Separation Pay that would be payable had he or she
experienced a Termination due to Workforce Restructuring.

For the avoidance of doubt, a Rebadged Employee shall not be eligible for any
Separation Plan Benefits other than the Separation Pay described in this
Section 4.5.

4.6      Reduction of Benefits. Notwithstanding anything in this Plan to the
contrary, a Participant’s Separation Pay (including Separation Pay described in
Section 4.5) and Separation Benefits, if applicable, shall be reduced by:

(a)      any amount the Plan Administrator reasonably concludes the Participant
owes the Employer (or the Parent or any subsidiary or affiliate of the Parent)
including, without limitation, unpaid bills under the corporate credit card
program, and for vacation used, but not earned;

(b)      any severance or severance type benefits that the Employer (or the
Parent or any subsidiary or affiliate of the Parent) must pay to a Participant
under applicable law;

(c)      where permitted by law, any payments received by the Participant
pursuant to state workers compensation laws;

(d)      short-term disability benefits where state law does not permit
Separation Pay to be offset from short-term disability benefits (or where the
Employer in its sole and absolute discretion determines it is administratively
easier for the Employer to reduce Separation Pay by short- term disability
benefits in lieu of reducing short-term disability benefits by Separation Pay).

Notwithstanding anything in the Plan to the contrary, a Participant’s Separation
Pay (including Separation Pay described in Section 4.5) and Separation Benefits
are not meant to duplicate pay and benefits provided by the Employer (or the
Parent or any of its subsidiaries) in connection with any Participant’s
Termination due to Workforce Restructuring or in connection with a Participant’s
termination due to the outsourcing of work to a third-party vendor, including
pay and benefits under the federal Worker Adjustment Retraining and Notification
Act and any state or local equivalent (collectively the “WARN Act”). If the Plan
Administrator determines that a Participant is entitled to WARN Act damages or
WARN Act notice, the Plan Administrator in its sole and absolute discretion may
reduce the Participant’s Separation Pay and Separation Benefits under the Plan
by the WARN Act damages or pay and benefits after receiving WARN Act notice, but
not below $500, with the remaining Separation Pay and Separation Benefits
provided to the Participant in accordance with the terms of the Plan in
satisfaction of the Participant’s WARN Act notice rights or damages. In all
other cases, Separation Pay paid under the Plan in excess of $500 will be
treated as having been paid to satisfy any WARN Act damages, if applicable.

 

16



--------------------------------------------------------------------------------

SECTION 5

FORM AND TIMING OF BENEFITS; FORFEITURE

AND REPAYMENT OF BENEFITS

5.1      Form and Time of Payment

(a)      Except as otherwise provided in subsection (b), Separation Pay, less
taxes and applicable deductions shall be paid in a lump sum as soon as
practicable after the Participant’s Termination due to Workforce Restructuring
(or in the case of a Rebadged Employee, after termination of employment due to
the outsourcing transaction) and the expiration of any period during which the
Participant may consider, sign and, if a revocation period is applicable, revoke
the Release of Claims, but in no event later than March 15 of the calendar year
following the year of a Participant’s Separation Date.

(b)      If it is determined by the Employer or Parent in its discretion, that
(i) the Participant is, as of his or her Separation Date, a “specified employee”
(as such term is defined in Section 409A(2)(B) of the Code); and (ii) the
Separation Pay payable pursuant to the terms of the Plan constitutes
nonqualified deferred compensation that would subject the Participant to
“additional tax” under Section 409A(a)(1)(B) of the Code (the “409A Tax”), then
the payment of Separation Pay will be postponed to the first business day of the
seventh month following the Separation Date or, if earlier, the date of the
Participant’s death.

5.1      Taxes. Separation Pay payable under this Plan shall be subject to the
withholding of appropriate federal, state and local taxes.

Notwithstanding anything in this Plan to the contrary, the Employer or Parent
will take such actions as it deems necessary, in its sole and absolute
discretion, to avoid the imposition of a 409A Tax at such time and in such
manner as permitted under Section 409A of the Code, including, but not limited
to, reducing or eliminating benefits and changing the time or form of payment of
benefits.

5.3      Forfeiture of Benefits. The Employer reserves the right, in its sole
and absolute discretion, to cancel all Separation Plan Benefits and seek the
return of Separation Pay in the event a Participant engages in any activity that
the Employer considers detrimental to its interests (or the interests of the
Parent or any of its subsidiaries) as determined by the Parent’s Executive Vice
President and General Counsel and the Parent’s Executive Vice President, Human
Resources. Activities that the Employer considers detrimental to its interest
(or the interests of the Parent or any of its subsidiaries) include, but are not
limited to:

(a)      breach of any obligations of the Participant’s terms and conditions of
employment;

(b)      making false or misleading statements about the Employer, the Parent or
any of its subsidiaries or their products, officers or employees to competitors,
customers, potential customers of the Employer, the Parent or any of its
subsidiaries or to current or former employees of the Employer, the Parent or
any of its subsidiaries; and

(c)      breaching any terms of the Release of Claims, including any
non-solicitation or non-competition provisions, if applicable.

 

17



--------------------------------------------------------------------------------

5.4      Cessation of Separation Pay and Separation Benefits. Separation Pay,
Outplacement Benefits and Separation Benefits shall cease in the event a
Participant is rehired by the Employer, the Parent or one of its subsidiaries or
affiliates other than Telerx Marketing, Inc.

5.5      Return of Separation Pay. Upon the occurrence of an event described in
Section 5.3. or 5.4 of this Plan, the Participant shall repay to the Employer
that portion of the lump sum amount that would not have been paid had the
Separation Pay been paid in weekly installments from the Participant’s
Separation Date. If the Participant receives short-term disability benefits from
the Employer after his or her Separation Date, the Employer reserves the right
to seek repayment by the Participant of that portion of the Separation Pay that
would not have been paid in accordance with Section 4.6 had the Separation Pay
been paid in installments.

5.6       Death of Participant. If a Participant dies following his or her
Separation Date and a valid Release of Claims was signed by the Participant or
is signed by the Participant’s estate then

(a) any unpaid Separation Pay will be paid to the Participant’s estate; and

(b) if the Participant was eligible to continue medical and/or dental coverage
during the Benefits Continuation Period on the Participant’s date of death and
the Participant’s surviving dependents were covered under the Participant’s
medical and dental coverages (other than coverages applicable to retirees and
their dependents) on that date, they may continue such active coverage for the
balance of the Benefits Continuation Period, provided they continue to remain
eligible dependents and they pay the applicable contributions at active employee
rates, as they may change from time to time, to continue coverage. Thereafter,
if, as of his or her Separation Date, such Participant (i) was eligible to
participate in a retiree medical plan of an Employer (or Parent) at subsidized
rates, then following the completion of the Benefits Continuation Period,
surviving eligible dependents shall be eligible for retiree medical benefits at
subsidized rates under the terms of retiree medical plan applicable to such
Participant, as may be amended from time to time, or (ii) was not eligible to
participate in a retiree medical plan of an Employer (or Parent) or is eligible
to participate in a retiree medical plan of an Employer (or Parent) at
unsubsidized rates, then following the completion of the Benefits Continuation
Period the surviving dependents may be eligible to continue coverage in effect
at the end of the Benefits Continuation Period for the remaining COBRA period,
if any, in accordance with COBRA by paying the full COBRA premium. Medical and
dental coverage under this Section 5.6 (b) shall be subject to and in accordance
with the terms of the applicable plans as they may be amended from time to time.

The Separation Date of an Eligible Employee who dies prior to his or her
scheduled Separation Date but after he or she was notified of a scheduled
Separation Date shall be deemed to have occurred on the day before his/her date
of death.

 

18



--------------------------------------------------------------------------------

SECTION 6

PLAN ADMINISTRATION

6.1      Plan Administrator. Parent or its delegate is the Plan Administrator
for purposes of ERISA.

6.2      Powers and Duties of Plan Administrator. The Plan Administrator or its
delegate shall have the full discretionary power and authority to: (i) construe
and interpret the Plan (including, without limitation, supplying omissions from,
correcting deficiencies in, or resolving inconsistencies or ambiguities in, the
language of the Plan); (ii) determine all questions of fact arising under the
Plan, including questions as to eligibility for and the amount of benefits;
(iii) establish such rules and regulations (consistent with the terms of the
Plan) as it deems necessary or appropriate for administration of the Plan;
(iv) delegate responsibilities to others to assist in administering the Plan;
and (v) perform all other acts it believes reasonable and proper in connection
with the administration of the Plan. The Plan Administrator or its delegate
shall be entitled to rely on the records of the Employer in determining any
Participant’s entitlement to and the amount of benefits payable under the Plan.
Any determination of the Plan Administrator or its delegate, including
interpretations of the Plan and determinations of questions of fact, shall be
final and binding on all parties.

With respect to determining claims and appeals for benefits under this Plan, the
Claims Reviewer (and its delegate) shall be deemed to be the delegate of the
Plan Administrator and shall have all of the powers and duties of the Plan
Administrator described above.

6.3      Additional Discretionary Authority. The Plan Administrator may, upon
written approval of the Parent’s Executive Vice President, Human Resources
(written approval of the Compensation and Benefits Committee of the Board of
Directors of the Parent or its delegate with respect to Section 16 Officers),
take the following actions under the Plan:

(a)      grant some, all or any portion of the benefits under this Plan to an
employee who would not otherwise be eligible for such benefits under Section 3
above;

(b)      waive the requirement set forth in Section 3 for any individual
Eligible Employee or group of Eligible Employees to execute a Release of Claims;
and

(c)      grant additional Separation Plan Benefits to a Participant.

 

19



--------------------------------------------------------------------------------

SECTION 7

CLAIMS AND APPEALS PROCEDURES

7.1      Claims.

(a)      Any request or claim for benefits under the Plan must be filed by a
claimant or the claimant’s authorized representative within 60 days after the
date claimant’s employment with an Employer ends; provided, however, for claims
under Section 5.3, claims must be filed within 60 days after the date Separation
Plan Benefits are cancelled.

(b)      Any request or claim for benefits under the Plan shall be deemed to be
filed when a written request made by the claimant or the claimant’s authorized
representative addressed to the Claims Reviewer at the address below is received
by the Claims Reviewer.

   Claims Reviewer for the Separation Benefits Plan

   c/o Secretary of the Merck & Co., Inc. Employee Benefits Committee

   Merck & Co., Inc.

   One Merck Drive, WS3B-35

   P.O. Box 100

   Whitehouse Station, NJ 08889-0100

The claim for benefits shall be reviewed by, and a determination shall be made
by, the Claims Reviewer, within the timeframe required for notice of adverse
benefit determinations described below.

(c)      The Claims Reviewer shall provide written or electronic notification to
the claimant or the claimant’s authorized representative of any “adverse benefit
determination.” Such notice shall be provided within a reasonable time but not
later than 90 days after the receipt by the Claims Reviewer of the claimant’s
claim, unless the Claims Reviewer determines that special circumstances require
an extension of time for processing the claim. If the Claims Reviewer determines
that an extension of time for processing is required, written notice of the
extension shall be furnished to the claimant before the expiration of the
initial 90-day period indicating the special circumstances requiring an
extension and the date by which the Claims Reviewer expects to render the
benefit determination. No extension can exceed 90 days from the end of the
initial 90-day period (i.e., 180 days from the receipt of the claim by the
Claims Reviewer) without the consent of the claimant or the claimant’s
authorized representative.

(d)      An “adverse benefit determination” is a denial, reduction, or
termination of, or a failure to provide or make payment (in whole or part) for a
benefit, including one that is based on a determination of a claimant’s
eligibility to participate in the Plan.

(e)      The notice of adverse benefit determination shall be written in a
manner calculated to be understood by the claimant and shall:

(i) set forth the specific reasons for the adverse benefit determination;

(ii) contain specific references to Plan provisions on which the determination
is based;

(iii) describe any material or information necessary for the claim for benefits
to be allowed and an explanation of why such information is necessary; and

 

 

20



--------------------------------------------------------------------------------

(iv) describe the Plan’s appeal procedures and the time limits applicable to
such procedures, including a statement of the claimant’s right to bring a civil
action under section 502(a) of ERISA following an adverse benefit determination
on review.

7.2      Appeals of Adverse Benefit Determinations.

(a)      Any request to review the Claims Reviewer’s adverse benefit
determination under the Plan must be filed by a claimant or the claimant’s
authorized representative in writing within 60 days after receipt by the
claimant of written notification of adverse benefit determination by the Claims
Reviewer. If the claimant or the claimant’s authorized representative fails to
file a request for review of the Claims Reviewer’s adverse benefit determination
in writing within 60 days after receipt by the claimant of written notification
of adverse benefit determination, the Claims Reviewer’s determination shall
become final and conclusive.

(b)      Any request to review an adverse benefit determination under the Plan
shall be deemed to be filed when a written request is made by the claimant or
the claimant’s authorized representative addressed to the Employee Benefits
Committee at the address below is received by the Secretary of the Employee
Benefits Committee.

    Merck & Co., Inc. Employee Benefits Committee

   c/o Secretary Employee Benefits Committee

   Merck & Co., Inc.

   One Merck Drive, WS3B-35

   P. O. Box 100

   Whitehouse Station, NJ 08889-0100

(c)      If the claimant or the claimant’s authorized representative timely
files a request for review of the Claims Reviewer’s adverse benefit
determination as specified in this Section 7.2, the Employee Benefits Committee
shall re-examine all issues relevant to the original adverse benefit
determination taking into account all comments, documents, records, and other
information submitted by the claimant or the claimant’s authorized
representative relating to the claim, without regard to whether such information
was submitted or considered in the initial benefit determination. Any such
claimant or his or her duly authorized representative may:

(i) upon request and free of charge have reasonable access to, and copies of,
all documents, records, and other information relevant to the claimant’s claim
for benefits; whether an item is relevant shall be determined by the Employee
Benefits Committee in accordance with 29 CFR 2560.503-1 (m)(8); and

(ii) submit in writing any comments, documents, records, and other information
relating to the claim for benefits.

(d)      The Claims Reviewer shall provide written or electronic notice to the
claimant or the claimant’s authorized representative of its benefit
determination on review. Such notice shall be provided within a reasonable time
but not later than 60 days after the receipt by the Claims Reviewer of the
claimant’s request for review, unless the Claims Reviewer determines that
special circumstances require an extension of time for processing the request
for review. If the Claims Reviewer determines that an extension of time for
processing is required, written notice of the extension shall be furnished to
the claimant before the expiration of the initial 60-day period indicating the
special circumstances requiring an extension and the date by which the Claims
Reviewer expects to render the benefit determination. No extension can exceed 60
days from the end of the initial 60-day period (i.e., 120 days from the date the
request for review is received by

 

21



--------------------------------------------------------------------------------

the Claims Reviewer) without the consent of the claimant or the claimant’s
authorized representative.

(e)      If the claimant’s appeal is denied, the notice of adverse benefit
determination on review shall be written in a manner calculated to be understood
by the claimant and shall:

(i) set forth the specific reasons for the adverse benefit determination on
review;

(ii) contain specific references to Plan provisions on which the benefit
determination is based;

(iii) contain a statement that the claimant is entitled to receive, upon request
and free of charge, reasonable access to, and copies of, all documents, records,
and other information relevant to the claimant’s claim for benefits; whether an
item is relevant shall be determined by the Claims Reviewer in accordance with
29 CFR 2560.503-1 (m)(8); and

(iv) include a statement of the claimant’s right to bring a civil action under
section 502(a) of ERISA.

 

22



--------------------------------------------------------------------------------

SECTION 8

AMENDMENT AND TERMINATION

8.1      Amendment and Termination.

(a)      Except as otherwise set forth in subsection (b) below, Parent or its
delegate has the right to amend, suspend or terminate the Plan at any time
without prior notice to or the consent of any employee; provided, however, that
amendments that apply only to Section 16 Officers must also be approved by the
Compensation and Benefits Committee of the Board of Directors of Parent or its
delegate. No such amendment shall give the Employer or Parent the right to
recover any amount paid to a Participant prior to the date of such amendment.
Any such amendment, however, may cause the cessation and discontinuance of
payments of Separation Plan Benefits to any person or persons under the Plan.

(b)      Except to the extent required by applicable law, for the entirety of
the Protection Period, the material terms of the Plan, including this
Section 8.1, shall not be modified in any manner that is materially adverse to a
Qualifying Participant.

(c)      Parent or any such successor to Parent, shall pay all legal fees and
related expenses (including the costs of experts, evidence and counsel)
reasonably and in good faith incurred by a Qualifying Participant if the
Qualifying Participant prevails on at least one material item of his or her
claim for relief in an action (x) by the Qualifying Participant claiming that
the provisions of this Section 8.1 have been violated (but, for the avoidance of
doubt, excluding claims for plan benefits in the ordinary course) and (y) if
applicable, by the Employer, Parent or its successor to enforce post-termination
covenants against the Qualifying Participant.

(d)      Definitions. For purposes of this Section 8.1:

(i) “Protection Period” shall mean the period beginning on the date of the
Change in Control and ending on the second anniversary of the date of the Change
in Control; and

(ii) “Qualifying Participant” shall mean an individual who is an Eligible
Employee or a Participant as of the date immediately prior to the Change in
Control.

 

23



--------------------------------------------------------------------------------

SECTION 9

GENERAL PROVISIONS

9.1       Unfunded Obligation. Separation Plan Benefits provided under this Plan
shall constitute an unfunded obligation of the Employer. Payments shall be made,
as due, from the general funds of the Employer. This Plan shall constitute
solely an unsecured promise by the Employer to pay such benefits to Participants
to the extent provided herein.

9.2       Applicable Law. It is intended that the Plan be an “employee welfare
benefit plan” within the meaning of Section 3(1) of ERISA, and the Plan shall be
administered in a manner consistent with such intent. The Plan and all rights
thereunder shall be governed and construed in accordance with ERISA and, to the
extent not preempted by federal law, with the laws of the state of New Jersey,
wherein venue shall lie for any dispute arising hereunder.

9.3       Severability. If any provision of this Plan shall be held illegal or
invalid for any reason, said illegality or invalidity shall not affect the
remaining parts of this Plan, but this Plan shall be construed and enforced as
if said illegal or invalid provision had never been included herein.

9.4       Employment at Will. Nothing contained in this Plan shall give an
employee the right to be retained in the employment of the Employer or shall
otherwise modify the employee’s at will employment relationship with the
Employer. This Plan is not a contract of employment between the Employer and any
employee.

9.5       Heirs, Assigns, and Personal Representatives. The Plan shall be
binding upon the heirs, executors, administrators, successors, and assigns of
the parties, including each Participant, present and future.

9.6       Payments to Incompetent Persons, Etc. Any benefit payable to or for
the benefit of a minor, an incompetent person or other person incapable of
receipting therefore shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Employer, Parent, the Plan
Administrator, the Claims Administrator and all other parties with respect
thereto.

9.7       Lost Payees. Benefits shall be deemed forfeited if the Plan
Administrator is unable to locate a Participant to whom Separation Plan Benefits
are due. Such Separation Plan Benefits shall be reinstated if application is
made by the Participant for the forfeited Separation Plan Benefits within one
year of the Participant’s Separation Date and while the Plan is in operation.

 

24



--------------------------------------------------------------------------------

SCHEDULE A

List of participating Employers:

From January 1, 2013 through May 16, 2013, all U. S. direct and indirect wholly
owned subsidiaries of

Merck & Co. Inc. excluding the following:

Comsort, Inc.

Inspire Pharmaceuticals, Inc.

TELERx Marketing, Inc.

Vree Health LLC

From May 17, 2013, all U. S. direct and indirect wholly owned subsidiaries of
Merck & Co. Inc.

excluding the following:

Comsort, Inc.

TELERx Marketing, Inc.

Vree Health LLC

 

25



--------------------------------------------------------------------------------

SCHEDULE B-1

Separation Pay for Participants with a

Separation Date Occurring on or after January 1, 2013

Amount of Separation Pay in weeks (Annual Base Salary divided by 52)

 

Complete

Years of
Continuous
Service at
Separation

Date

   BAND LEVEL   

 

Band 200

 

  

Band 300

 

  

Band 400

 

  

Band 500

 

  

Band 600

 

  

Band 700/800

 

0

   10    12    18    24    26    26

1

   10    12    18    24    32    40

2

   10    12    18    24    32    40

3

   10    12    18    24    32    40

4

   10    12    18    24    32    40

5

   12    14    20    26    34    42

6

   14    16    22    28    36    44

7

   16    18    24    30    38    46

8

   18    20    26    32    40    48

9

   20    22    28    34    42    50

10

   22    24    30    36    44    52

11

   24    26    32    38    46    54

12

   26    28    34    40    48    56

13

   28    30    36    42    50    58

14

   30    32    38    44    52    60

15

   32    34    40    46    54    62

16

   34    36    42    48    56    64

17

   36    38    44    50    58    66

18

   38    40    46    52    60    68

19

   40    42    48    54    62    70

20

   42    44    50    56    64    72

21

   44    46    52    58    66    74

22

   46    48    54    60    68    76

23

   48    50    56    62    70    78

24

   50    52    58    64    72    78

25

   52    54    60    66    74    78

26

   54    56    62    68    76    78

27

   56    58    64    70    78    78

28

   58    60    66    72    78    78

29

   60    62    68    74    78    78

30

   62    64    70    76    78    78

31

   64    66    72    78    78    78

32

   66    68    74    78    78    78

33

   68    70    76    78    78    78

34

   70    72    78    78    78    78

35

   72    74    78    78    78    78

36

   74    76    78    78    78    78

37

   76    78    78    78    78    78

38+

   78    78    78    78    78    78

 

26



--------------------------------------------------------------------------------

SCHEDULE B-2

MEDICAL / DENTAL AND LIFE INSURANCE CONTINUATION

 

COMPLETE YEARS OF

CONTINUOUS SERVICE AT

SEPARATION DATE

   BENEFITS CONTINUATION PERIOD

< 5

   26 weeks

5 – 9.9

   39 weeks

10 – 19.9

   52 weeks

20+

   78 weeks

 

27



--------------------------------------------------------------------------------

SCHEDULE C

OUTPLACEMENT BENEFITS

 

 

BAND LEVEL

 

  

BENEFIT

 

  

 

DURATION

 

           

Band 200

   Individual Career Transition   

• 2 day Milestones Seminar

     Seminar and Counseling   

• Up to six (6) individual follow-up consulting sessions

         

• 3 months access to Career Resource Network

                

Band 300

 

   Career Assistance Program   

3 Months

 

                

Band 400

 

   Career Transition Service   

6 Months

 

                

Band 600/500

 

   Executive Service   

12 Months

 

                

Band 800/700

 

   Senior Executive Service   

12 Months

 

The Outplacement Benefits are provided through a third party vendor. The vendor
and/or the programs may change from time to time.

 

28



--------------------------------------------------------------------------------

SCHEDULE D (Change in Control/Pension)

Description of Change-in-Control Benefits under the

Pension Plan

This Schedule describes benefits under the Pension Plan and the Supplemental
Plan (as each is defined below) provided to an Eligible Employee under the Plan
if such Eligible Employee signs and returns the release of claims in use under
the CIC Plan and in accordance with the process established under the CIC Plan.

I.      If an Eligible Employee’s employment is terminated in circumstances
entitling him or her to the benefits provided in Section 3.1 (c) of the Plan:

1.      For an Eligible Employee who participates in the Retirement Plan for
Salaried Employees of MSD or its successor (the “MSD Pension Plan) and on his or
her Separation Date is not at least age 55 with at least ten years of Credited
Service under the MSD Pension Plan but would attain at least age 50 and have at
least ten years of Credited Service under the MSD Pension Plan within two years
following the date of the Change in Control (assuming continued employment
during the entirety of such two-year period), then the Eligible Employee shall
be deemed to be eligible for a subsidized early retirement benefit on his “Prior
Plan Formula” (as defined in the MSD Pension Plan) under the MSD Pension Plan
commencing in accordance with the terms of the MSD Plan.

2.      For an Eligible Employee who participates in the MSD Pension Plan or the
Legacy Schering Retirement Plan, or their successors (collectively the “Pension
Plan”) and on his or her Separation Date is not at least age 65 but would attain
at least age 65 within two years following the date of the Change in Control
(assuming continued employment during the entirety of such two-year period),
then the Eligible Employee shall be deemed to be eligible for a Prior Plan
Formula benefit unreduced for early commencement under the Pension Plan
commencing in accordance with the terms of the Pension Plan.

3.      For an Eligible Employee who participates in the MSD Pension Plan and on
his or her Separation Date is not eligible for the “Rule of 85 Transition
Benefit” (as such term is defined in the MSD Pension Plan) but would have been
eligible for the Rule of 85 Transition Benefit within two years following the
date of the Change in Control (assuming continued employment during the entirety
of such two-year period), then the Eligible Employee shall be deemed to be
eligible for the Rule of 85 Transition Benefit upon commencement of his or her
pension benefit under the MSD Pension Plan.

4.      For an Eligible Employee who participates in the Pension Plan on his or
her Separation Date who is not vested in his or her accrued benefit under the
Pension Plan, he or she shall be vested in his accrued benefit under the Pension
Plan on his or her Separation Date.

II.      The benefits described in this Schedule D shall be payable from the
Pension Plan and, to the extent that such benefits cannot be paid from the
Pension Plan the Employer may, to the extent it deems necessary or appropriate
(including to comply with applicable law and to preserve grandfathered status of
arrangements subject to Section 409A of the Code), cause such benefits to be
paid under a Supplemental Retirement Plan of MSD or the Legacy Schering Benefits
Excess Plan, as applicable and any successors thereto (collectively the
“Supplemental Plan”) or under new arrangements or from the Employer’s general
assets.

 

29



--------------------------------------------------------------------------------

SCHEDULE E (Change in Control/Retiree Medical)

Description of Change-in-Control Benefits under Health Plan

This Schedule describes benefits under the Health Plan provided to an Eligible
Employee under the Plan if such Eligible Employee signs and returns the release
of claims in use under the CIC Plan and in accordance with the process
established under the CIC Plan.

I.      If an Eligible Employee’s employment is terminated in circumstances
entitling him or her to the benefits provided in Section 3.1 (c) of the Plan:

If the Eligible Employee is eligible to participate in the Health Plan and on
his or her Separation Date is not at least age 55 with the requisite amount of
service with an Employer to satisfy the requirements to be considered a retiree
eligible for subsidized retiree medical benefits under the Health Plan but would
attain at least age 50 and meet the service requirements to be considered a
retiree eligible for subsidized retiree medical benefits under the Health Plan
within two years following the date of the Change in Control (assuming continued
employment during the entirety of such two-year period), then the Eligible
Employee shall be eligible for subsidized retiree medical benefits under the
Health Plan on the date his or her Benefits Continuation Period Ends on the same
terms and conditions applicable to salaried U.S.-based employees of the Employer
whose employment terminated the last day of the month prior to the Eligible
Employee’s Separation Date who were treated as retirees eligible for subsidized
retiree medical benefits under the Health Plan as of that date.

II.      The Employer may, to the extent it deems necessary or appropriate
(including to comply with applicable law and to preserve grandfathered status of
arrangements subject to Section 409A of the Code), cause the benefits set forth
in this Schedule E to be provided from insured arrangements, or pursuant to new
arrangements, individual arrangements or otherwise. Further, notwithstanding
anything to the contrary, to the extent any benefits to which an Eligible
Employee is entitled under this Schedule E would reasonably be likely to
constitute a discriminatory benefit under Section 105(h) of the Code or a
similar law or regulation at the time the benefit is to be provided to the
Eligible Employee, as determined in the sole discretion of the Parent, the
Employer may, to the extent it deems necessary or appropriate (including to
comply with applicable law), modify the benefit so that the benefit would no
longer constitute a discriminatory benefit under Section 105(h) of the Code or
such similar law, including, but not limited to, eliminating all subsidy from
the Parent or the Employer, requiring that the Eligible Employee pay for
participation in the benefit program with after-tax funds or causing the full
employer and employee portions of the cost of the benefit to be imputed as gross
income to the Eligible Employee.

III.      For purposes of this Schedule E, “Health Plan” means one or more plans
sponsored by the Parent or one of its subsidiaries that provide medical benefits
to Eligible Employees and to former Eligible Employees who are considered
retirees thereunder and to the eligible dependents of each of the foregoing.

 

30